Citation Nr: 1513448	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, including as due to herbicide exposure or service-connected ischemic heart disease.

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, including as due to herbicide exposure or service-connected ischemic heart disease.


ATTORNEY FOR THE BOARD

J.C. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1974 and from February 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for peripheral vascular disease of the right lower extremity and for peripheral vascular disease of the left lower extremity.  The Veteran disagreed with this decision in September 2011.  He perfected a timely appeal in May 2013.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he has peripheral vascular disease (PVD) of the bilateral lower extremities due to exposure to herbicides in service, or alternatively, due to service-connected ischemic heart disease (IHD).  The Board notes in this regard that it is required to consider all theories of entitlement reasonably raised by the evidence in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

The record evidence in this case shows that, on May 2011 and May 2012 VA examinations, PVD was diagnosed.  The May 2012 VA examiner opined that PVD was unrelated to the Veteran's IHD because PVD predated the diagnosis of IHD.  Unfortunately, this examiner did not address whether the Veteran's IHD caused or aggravated (permanently worsened beyond the natural progression of this disease) his PVD.  As such, the Board finds that the May 2012 VA examiner's opinion currently is inadequate for purposes of adjudicating the Veteran's claims.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that, on remand, an addendum opinion should be obtained either from the May 2012 VA examiner, if available, or another appropriate VA clinician concerning the nature and etiology of the Veteran's PVD.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for peripheral vascular disease in each of his lower extremities since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Jackson, Mississippi, and ask the VA examiner who conducted the Veteran's May 17, 2012, VA examination to provide an addendum opinion to this examination report.  If, and only if, this VA examiner is not available, then make arrangements for another appropriate clinician to provide the opinions requested below.  The Veteran should not be scheduled for another VA examination.

The claims file and a copy of this REMAND must be provided either to the May 2012 VA examiner or another appropriate clinician for review.  After a review of the record, the May 2012 VA examiner or another appropriate clinician should respond to the following:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral vascular disease (PVD) of the bilateral lower extremities is related to active service or any incident of service, to include in-service exposure to herbicides?  The clinician is advised that the Veteran served in Vietnam and his in-service exposure to herbicides (Agent Orange) is presumed.

(b)  If it is determined that PVD is not related directly to the Veteran's active service, please opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected ischemic heart disease.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the May 2012 VA examiner or another appropriate should explain why.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

